Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an apparatus for manufacturing a secondary battery.
Group II, claim(s) 10-15, drawn to a method for manufacturing a secondary battery.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
a separation sheet transferring unit cells, each unit cell having a first electrode and a second electrode, the first electrode being larger than the second electrode and an opposite polarity of the second electrode;
photographing the unit cells to measure a position of the first electrode and the second electrode from an image of each of the photographed unit cells; and
disposing each unit cell at a preset position of the separation sheet to adjust an interval between the unit cells on the basis of the measured position of the first electrode;
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Min et al. (US 2013/0240323 A1) (provided by Applicant in Information Disclosure Statement filed 5 December 2019) and further in view of Aramaki et al. (US 2014/0027643 A1).
Min discloses a unit cell transfer apparatus for arranging and delivering unit cells to a folding device [0001]. Min further discloses wherein the apparatus is comprised of a unit cell feeder which is a structure capable of sequentially introducing unit cells, e.g. a conveyer belt. Min teaches that the unit cells may be bi-cells in which an identical electrode is disposed on either end of the cell [0019]. For example, the bi-cell may be a “C-type bi-cell” having a cathode/separator/anode/separator/cathode structure or an “A-type bi-cell” having an anode/separator/cathode/separator/anode structure [0019]. Each electrode may be formed having a thickness of 3 to 500 µm [0024], [0030]. Min therefore discloses the technical feature “a separation sheet transferring unit cells, each unit cell having a first electrode and a second electrode” wherein the first electrodes and second electrodes may be anodes and cathodes, respectively, while the unit cell feeder is the separation sheet.
Min further discloses that the unit cell feeder delivers the unit cells to a checking part which may include a camera mounted on top of the unit cell feeder to capture an image of the top face of the unit cell or a part thereof [0034]. In particular, because the unit cell has predetermined dimensions, information required for compensation can be acquired by capturing even a part of the unit cell [0034]. Min therefore discloses the technical feature “photographing the unit cells to measure a position of the first electrode and the second electrode from an image of each of the photographed unit cells” wherein the top electrode face is directly measured by the image and the electrodes arranged in the middle of the unit cell are indirectly measured by the overlapping and non-overlapping portions with the top electrode face.
Min further discloses wherein the checking part generates the image signals and a control part compares the arrangement of unit cells according to the image signal with a preset arrangement and, if there is a difference between the unit cell arrangement and the preset arrangement, transmit a position compensation signal for compensating for the difference to a gripper [0036]. The control part may estimate a deviation in position of the unit cell arrangement and the grippers deliver the unit cells to a unit cell transfer part while compensating for a position according to the deviation determined the control part [0039]. Furthermore, the unit cell transfer part is disposed adjacent to the unit cell feeder, but is provided with a vertical step such that a second unit cell may be provided to a site where an image is captured while a first unit cell migrates vertically during transfer [0045]. That is, a second unit cell migrates from the feeder to a position of the checking part while a first unit cell is delivered by a first gripper and the first and second unit cells vertically and partially overlap each other [0049]. The camera in the checking part captures images of both edges of a non-overlapped face of the second unit cell and the control part transmits a position compensation signal to deliver the second unit cell [0049] by a second gripper. Accordingly, Min discloses the technical feature “disposing each unit cell at a preset position of the separation sheet to adjust an interval between the unit cells on the basis of the measured position of the first electrode” wherein the first and second unit cells are separated by an interval corresponding to the vertical step and the grippers move, i.e. adjust,1 the first and second unit cells to provide the appropriate vertical interval according to the position compensation signal of the control part.
Min fails to provide additional details regarding the size of the electrodes and accordingly does not disclose the technical feature wherein a first electrode is sized larger than the second electrode.
Aramaki teaches an electrode position detection device that detects a relative positional relationship between the positive and negative electrodes via a camera and control part that detects the relative positional relationship from the images taken [0008], [0076]. Aramaki further teaches that the electrodes are stacked with the negative electrodes being size slightly larger than the positive electrodes [0037], Fig. 4.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the first electrode of Min such that it was sized larger than the second electrode, as taught by Aramaki, with a reasonable expectation of success. It is within the ambit of one of ordinary skill to adjust the size of prior art elements as a matter of routine engineering design choice. See MPEP 2144.04(IV)(A). 
Modified Min therefore renders obvious the technical feature “the first electrode being larger than the second electrode and an opposite polarity of the second electrode.”

A telephone call was made to Chris McDonald on 25 May 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728